




Exhibit 10.1


Supplemental Agreement No. 4
Dated Effective as of 17 December 2015
To DRILLSHIP CONTRACT dated 27 September, 2012    


By and between
ALPHA ADMIRAL COMPANY (the “Buyer”)
and
DAEWOO SHIPBUILDING & MARINE ENGINEERING CO., LTD. (“Builder”)
(together, the “Parties” and each individually, a “Party”)


WHEREAS
A.
The Builder and the Buyer are Parties to that certain Drillship Contract dated
27 September 2012 (the “Contract”) for the construction and sale of one (1)
Deepwater Drillship with Hull No. 3619.

B.
On 1 November 2014, the Parties supplemented the Contract by executing
Supplemental Agreement No. 1 (“Supplemental Agreement No. 1”), pursuant to which
the DELIVERY DATE for the DRILLSHIP was extended from 31 March 2015 (the
“Original Delivery Date”) to 30 September 2015 (the “Fall 2015 Delivery Date”)
in exchange for payment to the BUILDER by the BUYER of INTERIM PAYMENT 1 (in the
amount of USD $50,000,000) on 1 November 2014, INTERIM PAYMENT 2 (in the amount
of USD $25,000,000) on 30 June 2015, and USD $2,731,625 on the Fall 2015
Delivery Date (the “Original Financing Payment”).

C.
Effective 6 February 2015, the Parties further supplemented the Contract by
executing Supplemental Agreement No. 2 (“Supplemental Agreement No. 2”),
pursuant to which the DELIVERY DATE for the DRILLSHIP could potentially be
extended for up to two consecutive six month periods as specified therein.

D.
The Buyer has delivered notice pursuant to and in accordance with Supplemental
Agreement No. 2, and therefore the DELIVERY DATE for the DRILLSHIP has been
extended to the Spring 2016 Delivery Date of 31 March 2016.

E.
Effective 18 May 2015, the Parties further supplemented the Contract by
executing Supplemental Agreement No. 3 (“Supplemental Agreement No. 3”),
pursuant to which the Parties modified the payment schedule for the delivery of
certain payment milestones as specified in Supplemental Agreement No. 2, as well
as certain provisions related to the storage location of the DRILLSHIP within
the SHIPYARD prior to the DELIVERY DATE and costs related thereto.

F.
The Parties now wish to further modify the payment schedule for the delivery of
certain milestone payments, extend the potential DELIVERY DATE of the DRILLSHIP,
and amend certain fees related to the financing and maintenance of the DRILLSHIP
while at the SHIPYARD.

NOW, in consideration of the premises and for good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, IT IS HEREBY AGREED
AS FOLLOWS:


1.
This Supplemental Agreement No. 4 (the “Agreement”) is supplemental to the
Contract and shall be considered an integral part thereof. Unless otherwise
defined in this Supplemental Agreement No. 4, words and expressions defined in
the Contract or Supplemental Agreement No. 1, Supplemental Agreement No. 2, or
Supplemental Agreement No. 3 shall have the same meaning when used in this
Supplemental Agreement No. 4.

2.
BUILDER and BUYER agree to waive the requirement for separate written notice as
specified by Section 4 of Supplemental Agreement No. 2, and instead hereby agree
to extend the DELIVERY DATE for the DRILLSHIP by an additional eighteen (18)
months from the Spring 2016 Delivery Date (the “Supplemental Extension Period”)
to 30 September 2017 (the “Fall 2017 Delivery Date”). Article VII.2.(a) of the
Contract shall be deleted in its entirety and shall be replaced with the
following:

The DRILLSHIP shall be DELIVERED safely afloat by BUILDER to BUYER at a berth in
the SHIPYARD on or before 30th September 2017, except that, in the event of
delays in the construction of the DRILLSHIP or any performance required under
this CONTRACT due to causes which under



--------------------------------------------------------------------------------




the terms of this CONTRACT permit postponement of the date for DELIVERY, the
aforementioned date for DELIVERY of the DRILLSHIP shall be postponed
accordingly. The aforementioned date, or such later date to which the
requirement of DELIVERY is postponed pursuant to such terms, is herein called
the “DELIVERY DATE”.
3.
The BUYER and BUILDER agree to amend and revise INTERIM PAYMENT 4 as defined in
Supplemental Agreement No. 2, from the original value of One Hundred and Forty
Million Nine Hundred Thousand United States Dollars (USD $140,900,000) no later
than 31 March 2016, to an amended value of Fifty Million United States Dollars
(USD $50,000,000) due no later than 31 December 2015, with such amended payment
subsequently defined as INTERIM PAYMENT 4 (“INTERIM PAYMENT 4”). The Parties
agree that the CONTRACT PRICE, which was reduced pursuant to Supplemental
Agreement No. 1, Supplemental Agreement No. 2, and Supplemental Agreement No. 3,
shall be further reduced by INTERIM PAYMENT 4 such that PAYMENT MILESTONE 2, due
at the DELIVERY DATE of the DRILLSHIP, shall be reduced to ninety three million
nine hundred thousand US Dollars (USD $93,900,00.00). Accordingly, Article
II.3(b) of the Contract shall be amended such that the phrase “One Hundred Forty
Three Million Nine Hundred Thousand (USD $143,900,000.00)” shall be deleted in
its entirety and replaced with “Ninety Three Million Nine Hundred Thousand (USD
$93,900,000.00)”.

4.
Notwithstanding the provisions of Article VII.2. of the Contract (as amended by
this Supplemental Agreement No. 4), at any time after the Effective Date of this
Agreement but prior to 15 August 2017, BUYER may give BUILDER written notice of
its requirement that the DELIVERY DATE for the DRILLSHIP be accelerated to forty
five (45) days from the date of such notice (the “Accelerated Delivery Notice -
Fall 2017”). In the event an Accelerated Delivery Notice - Fall 2017 is
delivered, upon receipt of the Accelerated Delivery Notice - Fall 2017, BUILDER
will promptly restart its construction and other activities and use its best
efforts to deliver the DRILLSHIP within the forty five (45) day period. In the
event BUILDER fails to meet the accelerated DELIVERY DATE and deliver the
DRILLSHIP within forty five (45) days from receipt of such notice, BUYER shall
not be liable for the Extension Fee - Fall 2017 for any day following the forty
five day period, in addition to remaining entitled to any other BUYER remedies
provided in the Contract.

5.
BUYER and BUILDER further agree that:

a.
As of the earlier of the date of payment for INTERIM PAYMENT 4 or 1 January 2016
(“Payment Date”), and continuing for every day throughout the earlier of the
DELIVERY DATE on 30 September 2017, or the DELIVERY DATE set forth in the
Accelerated Delivery Notice - Fall 2017, the BUILDER shall charge BUYER the
following amounts:

i.
documented expenses in connection with the maintenance, preservation, storage
and required third parties, including BUILDER-supplied labor, for the DRILLSHIP
shall be agreed in writing in advance and paid using the Maintenance Day Rate
schedule as set forth in Appendix 1 to this Supplemental Agreement No. 4;

ii.
documented expenses plus a five percent (5%) markup for fuel oils and/or other
consumables necessary for the Supplemental Extension Period to be supplied by
BUILDER and reimbursed by BUYER; provided, however, that the major fuel purchase
immediately prior to the DELIVERY of the DRILLSHIP shall be provided at
documented cost without the aforementioned five percent (5%) markup;

iii.
a fee of nine thousand four dollars and eleven cents United States Dollars (USD
$9,004.11) per day (the “Supplemental Financing Payment - Fall 2017”), which
amount shall be calculated by adding the daily interest on the outstanding
amount of PAYMENT MILESTONE 2 (as amended by Clause 3, above) as of the Payment
Date at a rate of three and one half percent (3.5%) per annum; provided that, in
the event the outstanding CONTRACT PRICE is reduced by BUYER making any
additional payments towards MILESTONE PAYMENT 2 prior to the DELIVERY DATE of
the DRILLSHIP (“Early Payment”), the Supplemental Financing Payment - Fall 2017
shall be reduced on a pro-rata basis based on the proportion of such Early
Payment as a function of the outstanding CONTRACT PRICE.

iv.
a fee of one thousand three hundred and thirty three United States Dollars (USD
$1,333.00) per day (the “Supplemental Classification Payment”); and




--------------------------------------------------------------------------------




v.
a fee of two thousand seven hundred sixty three United States Dollars (USD
$2,763.00) per day (the “ Supplemental Insurance Payment”).

b.
commencing 1 October 2016, and continuing for every day throughout the earlier
of the DELIVERY DATE on 30 September 2017 or the DELIVERY DATE set forth in the
Accelerated Delivery Notice - Fall 2017, the BUILDER shall charge BUYER an
additional fee equal to two thousand five hundred seventy two dollars and sixty
cents United States dollars (USD $2,572.60) per day (the “Supplemental Dock
Fee”) for additional incurred costs; provided that, in the event the outstanding
CONTRACT PRICE is reduced by BUYER making any additional payments towards
MILESTONE PAYMENT 2 prior to the DELIVERY DATE of the DRILLSHIP, the
Supplemental Dock Fee shall be reduced on a pro-rata basis based on the
proportion of such early payment as a function of the outstanding CONTRACT
PRICE.

c.
on the first of the month immediately following the payment of INTERIM PAYMENT 4
and continuing monthly until the DELIVERY DATE, BUILDER shall invoice BUYER for
the aggregate Maintenance Day Rate, Supplemental Financing Payment - Fall 2017,
Supplemental Classification Payment, and Supplemental Insurance Payment, and any
Supplemental Dock Fee, if applicable, (“Extension Fee - Fall 2017”) accrued for
the preceding calendar month. BUYER shall be obligated to pay the aggregate
amount within ten (10) BANKING DAYS after receipt of the relevant invoice.
Payment of such invoices shall be considered full and final payment to BUILDER
of all of BUILDER’s costs incurred in connection with the extension of the
DELIVERY DATE.

6.
BUILDER agrees to use its best efforts to not move the DRILLSHIP within the
SHIPYARD and to keep the DRILLSHIP inside the breakwater area of BUILDER’s
shipyard. In the event that the DRILLSHIP must be moved outside breakwater due
to an imminent emergency threatening the SHIPYARD caused by a typhoon, cyclone
or other tropical storm, BUYER shall pay for all incurred and documented
reasonable costs and expenses for movement of the DRILLSHIP into and out of the
breakwater area and all incurred and documented reasonable costs and expenses
for storage of the DRILLSHIP while outside the breakwater as referenced in the
breakwater cost quotation attached hereto as Appendix 2. Notwithstanding the
foregoing, BUILDER agrees to use its best efforts to return the DRILLSHIP back
inside the breakwater area of the SHIPYARD as soon as reasonably possible. For
clarity, BUILDER may not concurrently charge BUYER for the vessel movement fee
as specified in Appendix I and the foregoing breakwater fee in relation to any
one movement operation.

7.
BUYER and BUILDER agree in the event that the BUILDER should move the DRILLSHIP
outside breakwater due to the SHIPYARD quayside availability, BUILDER shall
provide reasonably satisfactory support for such decision in advance of any move
and notify BUYER of the same, and BUYER shall pay for all incurred and
documented reasonable costs and expenses for movement of the DRILLSHIP into and
out of the breakwater area and all incurred and documented reasonable costs and
expenses for storage of the DRILLSHIP while outside the breakwater, up to a
maximum of fifty thousand United States Dollars (USD $50,000.00) per day, or any
portion thereof, that the DRILLSHIP is outside the breakwater and BUYER shall
only pay such amounts for a maximum of two occurrences per year, with a maximum
duration six (6) days per occurrence. Notwithstanding the foregoing, BUILDER
agrees to use its best efforts to return the DRILLSHIP back inside the
breakwater area of the SHIPYARD as soon as reasonably possible. For clarity,
BUILDER may not concurrently charge BUYER for the vessel movement fee as
specified in Appendix I and the foregoing breakwater fee in relation to any one
movement operation.

8.
BUILDER represents that the movement cost estimate in Appendix 2 is a good faith
estimate of the actual expenses to be incurred for a movement operation of the
DRILLSHIP outside the breakwater. The costs assessed for any movement operation
outside the breakwater as referenced in Section 6 and Section 7 above shall not
exceed the estimate attached hereto as Appendix 2 without prior written consent
from BUYER. BUILDER shall provide the crews, equipment, and other services as
quoted in the estimate unless otherwise agreed by the BUYER in writing. To the
extent that the fees incurred and documented are less than such estimate, and/or
to the extent that BUILDER does not provide the crews, equipment, and other
services as quoted in the estimate, BUILDER shall proportionally reduce BUYER’s
obligations for reimbursement of such costs and only charge BUYER for the actual
incurred and documented costs and expenses for any such movement operation up to
the proportionally reduced maximum amount quoted in Appendix 2 for an emergency




--------------------------------------------------------------------------------




move as referenced in Section 6, or a pro-rata reduction of the USD $50,000 per
day obligation as referenced in Section 7 for a movement operation related to
BUILDER quayside availability.
9.
BUYER and BUILDER agree that the Original Financing Payment of USD $2,731,625 as
referenced in Supplemental Agreement No. 1, Supplemental Agreement No. 2 and
Supplemental Agreement No. 3 shall be reduced to USD $1,408,337 effective as of
18 May 2015, and that the payment made by BUYER on 30 September 2015 in the
amount of one million four hundred eight thousand three hundred thirty seven
United States Dollars (USD $1,408,337.00) shall serve as final accord and
satisfaction of BUYER’s obligations in relation to the Original Financing
Payment and Builder’s Invoice No. 3619-INV-001-CO issued 21 September 2015.

10.
BUYER and BUILDER agree that, in the event of a BUILDER DEFAULT as defined in
the Contract and referenced in Article VII, Clause 5 of the Contract, BUYER’s
right to take early DELIVERY of the DRILLSHIP shall not be unreasonably
withheld, delayed, or conditioned, and in any event such early DELIVERY shall
occur no later than fourteen (14) days following BUILDER DEFAULT and written
notice from BUYER requesting early DELIVERY. BUILDER shall endeavor to perform
all actions necessary to effect such early DELIVERY and such transfer of risk
and title, including but not limited to obtaining a waiver or release of any
security interest held by a third party which would otherwise prohibit BUYER’s
assumption of title and risk of the DRILLSHIP pursuant to this Section 10.

11.
Appendix I attached to Supplemental Agreement No. 3 shall be replaced in its
entirety by the Appendix I attached to this Supplemental Agreement No. 4, and is
hereby incorporated by reference.

12.
All the terms and conditions of the Contract, Supplemental Agreement No. 1,
Supplemental Agreement No. 2, and Supplemental Agreement No. 3 shall remain
unchanged and be in full force and effect unless otherwise provided hereunder.

13.
The existence and content of this Supplemental Agreement No. 4 shall remain
strictly private and confidential to the Parties and their advisors and shall
not be disclosed by either Party to any third party (except any financier of the
Drillship or its advisers) absent the agreement of the other Party, save by
compulsion of law or regulatory authority.

14.
Each Party hereto confirms that its respective obligations under, arising out of
or in connection with, the Contract shall continue in full force and effect as
amended by this Supplement Agreement No. 4.

15.
This Supplemental Agreement No. 4 shall be governed by and construed in
accordance with the laws of England and any dispute arising under this
Supplemental Agreement No. 4 shall be submitted to arbitration in accordance
with Article XIII (DISPUTES AND ARBITRATION) of the Contract.

16.
This Supplemental Agreement No. 4 may be executed by each of the Parties hereto
on any number of separate counterparts, each of which shall be an original and
all of which taken together shall constitute one and the same instrument.
Delivery of an executed signature page of this Supplemental Agreement No. 4 in
Portable Document Format (PDF) or by facsimile transmission shall be effective
as delivery of an executed original counterpart of this Supplemental Agreement
No. 4, although the original signature pages shall be thereafter appended to
this Supplemental Agreement No. 4.



[Signature Page Follows]





--------------------------------------------------------------------------------




For and on behalf of


Alpha Admiral Company






By:    /s/Anthony H. Dyne            


Name:    Anthony H. Dyne            


Title:    Director                    




For and on behalf of


Daewoo Shipbuilding & Marine Engineering Co., Ltd.






By:    /s/ Young Soon Lee            


Name:    Young Soon Lee                


Title:    Vice President                
















